Citation Nr: 0939987	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date prior to September 27, 1999, 
for the assignment of a 100 percent rating for the service-
connected ulcerative colitis, status post ileostomy.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1964 to April 
1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision, 
which increased the rating of the service-connected 
ulcerative colitis from 60 percent to 100 percent effective 
September 27, 1999.  

In July 2007, the Board remanded the issue on appeal to the 
RO for additional evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  An informal claim for an increased evaluation for the 
service-connected ulcerative colitis, status post ileostomy, 
was received on September 27, 1999; it is not factually 
ascertainable that a 100 percent disability rating was 
warranted within one year of the claim.  

3.  Prior to September 27, 1999, the record includes no 
unresolved formal or informal claim for an increased 
evaluation for the service-connected ulcerative colitis, 
status post ileostomy.  


CONCLUSION OF LAW

An effective date earlier than September 27, 1998, for the 
grant of a 100 percent  rating for the service-connected 
ulcerative colitis, status post ileostomy, is not assignable.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5107A, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.157, 3.159, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VCAA and its implementing regulations define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the present case, the claim on appeal raises a 
"downstream" issue of entitlement to an earlier effective 
date for an increased evaluation.  

In VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA General Counsel 
held that for a "downstream" issue, such as here, the 
provisions of 38 U.S.C.A. § 5103(a) do not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue; rather, issuance of a 
Statement of the Case (SOC) is required.  Here, the required 
SOC was furnished to the Veteran in March 2005.  

In any event, the RO sent the Veteran a letter in August 2004  
informing him that the effective date for a claim for an 
increased evaluation will be the date of receipt of the claim 
or the date entitlement arose, whichever is later (citing 
38 C.F.R. § 3.400).  The letter also specified the types of 
evidence the Veteran should submit in support of his claim.  

The August 2004 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that he must provide enough information 
about the records to allow VA to request them, and that it 
was his responsibility to make sure VA received the records.  

In light of the March 2005 SOC and August 2004 notice letter, 
the Board finds that the Veteran has received notice of the 
elements required to support his claim for an earlier 
effective date, and what evidence, if any, will be obtained 
by the Veteran, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's service treatment record (STR) is on 
file.  With regard to his post-service treatment records, the 
Veteran has indicated that there are VA outpatient treatment 
records that have not been associated with the claims file.  

For this reason, the Board remanded the matter in July 2007 
with instructions for the RO to attempt to obtain the 
records.  In September 2007 and November 2008, the RO sent a 
request to each VA medical centers identified by the Veteran 
as having treated him; the RO requested copies of all 
pertinent VA treatment records in their possession.  The RO 
associated all received treatment records with the claims 
file in November 2008.  

The record does not otherwise indicate that any other VA or 
non-VA medical providers have additional records that should 
be obtained before the appeal is adjudicated by the Board.  

In light of this extensive factual development, the Board 
finds that no further assistance is required under VA's duty 
to assist in developing a claim.  Rather, the record 
demonstrates that any further evidentiary development would 
be futile, and that there is no reasonable possibility that 
further assistance would assist the Veteran in substantiating 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d (Fed. Cir. 2002); Delacruz v. Principi, 15 Vet. App. 
143 (2001).  

The Veteran was not afforded a VA examination in connection 
with his claim.  An examination is not warranted, however, 
for an earlier effective date claim, because such claims do 
not meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. § 
3.159(c)(4)(A) - (C) (2006).  

Finally, although the Veteran has been advised of his 
entitlement to a hearing before the RO and before the Board 
in conjunction with the issue on appeal, he has not requested 
such a hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the Veteran's claim.  


II.  Analysis

The Veteran is contending that the award of a 100 percent 
rating for the service-connected ulcerative colitis is 
warranted beginning January 1979.  In brief, he asserts that 
an earlier effective date is warranted because VA was made 
aware of his December 1978 ileostomy shortly after the 
surgery.  

Generally, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. §5101(a) (West Supp. 
2005); 38 C.F.R. §3.151 (2007).  A "claim" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. §3.1(p) (2007).  

Any communication or action indicating an intent to apply for 
one or more benefits administered by VA may be considered an 
informal claim.  See 38 C.F.R. § 3.155(a).  The benefit 
sought must be identified, though it need not be specific.  
See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

According to 38 C.F.R. § 3.157(b), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  See 
Servello, 3 Vet. App. at 199).  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim.  38 C.F.R. § 3.157(b).  

When the evidence is from a private physician, the date of 
receipt of such evidence will be accepted as the date of 
receipt of an informal claim.  Id. at (b)(2).  

An effective date for increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

If the increase occurred more than one year prior to the 
claim, the increase is effective the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. 
Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 
12-98 (1998).  

In making this determination, the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

By way of history in the present case, the Board notes that 
the Veteran was discharged from active service in April 1968.  
He filed a claim of service connection for ulcerative colitis 
in April 1968, and the RO granted service connection in a May 
1986 rating decision, assigning a 30 percent evaluation 
effective on April 16, 1968.  Subsequently, in a June 1969 
rating decision, the RO increased the evaluation for the 
service-connected ulcerative colitis from 30 percent to 60 
percent effective on April 16, 1968.  

Thereafter, in March 1972, the Veteran underwent another VA 
examination.  VA outpatient treatment records from January 
1970 to December 1971 were also associated with the claims 
file.  In May 1972, the RO issued a decision to the Veteran 
notifying him that an increased evaluation in excess of 60 
percent for the service-connected disability was not 
warranted.  

In January 1979, the RO received various December 1978 VA 
outpatient treatment records.  These records showed that the 
Veteran underwent a VA colonoscopy in December 1978, which 
revealed sigmoid stricture and long-standing ulcerative 
colitis.  Surgery was recommended, but the Veteran indicated 
that he desired a second opinion; he was provided a list of 
names.  

Based on receipt of these records, the RO issued a decision 
and notice to the Veteran that it had reviewed the VA 
outpatient treatment records from December 1978, but 
determined that the evidence did not warrant any change in 
his present evaluation.  The notice letter also informed the 
Veteran that if he believed the decision was incorrect, he 
should submit a Notice of Disagreement (NOD) within one year 
of the date of the notice letter.  

The Board notes that the RO received no further 
communications from the Veteran that even upon a liberal 
reading could be reasonably construed as a NOD disagreeing 
with either the June 1969, May 1972, or January 1979 RO 
determinations.  Nor did the Veteran submit any treatment 
records or statements notifying the RO that he had undergone 
a total colectomy in December 1978.  See 38 C.F.R. § 3.156.  

In fact, the only records in the claims file following 
issuance of the January 1979 determination relate to the 
Veteran's application for dependents (educational) benefits.  
Because he did not submit either a NOD or new and material 
evidence within one year of the January 1979 RO 
determination, it became final.  38 C.F.R. § 20.200; 38 
C.F.R. §§ 3.156, 20.302.  

Once a decision that establishes an effective date becomes 
final, the only way that such a decision can be revised is if 
it contains clear and unmistakable error (CUE).  See Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006).  (holding that any 
other result would vitiate the rule of finality).  Here, the 
Veteran has made no allegation of CUE.  

Rather, the next communication from the Veteran is his July 
2003 claim for an increased evaluation.  In the claim, he 
wrote that he was experiencing problems with his service-
connected colitis and requested consideration for an 
increased evaluation.  In support of his claim, the RO 
received VA outpatient treatment records dated from September 
1999 to July 2003.  

In April 2004, the RO issued a rating decision increasing the 
evaluation of the service-connected disability from 60 
percent to 100 percent effective on September 27, 1999, which 
was the date of a VA outpatient treatment record showing that 
the Veteran presented with complaints of having had an 
ileostomy in 1979.  

In explanation of the effective assigned, the RO noted that 
the date of the VA outpatient examination was accepted as the 
date of receipt of an informal claim.  (The RO also 
recharacterized the service-connected disability as 
ulcerative colitis, status post ileostomy.)  

The Veteran then submitted an NOD disagreeing with the 
effective date assigned for the 100 percent rating.  

In support of his appeal, the Veteran submitted numerous 
private treatment records dated from January 1979 to May 1986 
showing that he received follow-up treatment at a private 
medical facility.  He also submitted an April 1987, VA 
outpatient treatment report and several VA prosthetic 
authorization forms variously dated from August 1987 to 
October 1999.  

The RO also associated with the claims file the Veteran's VA 
outpatient treatment records dated from September 1999 to 
November 2008.  

After review, the Board finds that an effective date of 
September 27, 1998, is not warranted.  Specifically, the 
September 27, 1999 VA outpatient treatment record constitutes 
an informal claim for an increase, because it is a report of 
"examination or treatment" by VA relating to the Veteran's 
service-connected disability.  See 38 C.F.R. § 3.157.  

While the September 1999 VA treatment note points out, and 
the subsequently-submitted private treatment records confirm, 
that the Veteran had undergone a total colectomy (identified 
by VA as an ileostomy) in December 1978, it is not factually 
ascertainable that a 100 percent evaluation was warranted in 
one year before September 1999.  See 38 C.F.R. §§ 3.400(o), 
4.114 Diagnostic Code 7323.  

The Veteran asserts in this regard that he received follow-up 
care at a VA medical center after his December 1978 total 
colectomy, which put VA on notice of the increase in 
disability.  Therefore, he contends, an affective date is 
warranted from that time.  

The Board notes that it is not enough that VA was made aware 
of the Veteran's increase in disability.  Rather, the 
provisions of 38 C.F.R. § 3.157 specify that it is the 
"receipt of" a VA report of "outpatient or hospitalization 
examination" that will be accepted as an informal claim for 
an increased rating.  Additionally, the report must relate to 
"examination or treatment" of the service-connected 
disability.  See 38 C.F.R. § 3.157(b)(1).  

In that regard, the claims file in the present case does not 
contain a report of "examination or treatment" by VA 
related to the service-connected disability prior to 
September 1999.  See 38 C.F.R. § 3.157.  

The Board recognizes that the claims file includes an April 
1987 VA outpatient treatment record noting "s/p ileostomy 
for ulcerative colitis 1979."  This treatment note makes 
clear, however, that the Veteran's treatment related to his 
complaints of symptoms associated with an upper respiratory 
infection.  The notation of the Veteran's 1979 ileostomy is 
simply identification of the Veteran's pertinent medical 
history.  In other words, the treatment note did not show 
"treatment or examination" by VA for the service-connected 
ulcerative colitis.  Id.  Accordingly, an earlier effective 
date is not warranted on this basis.  

Similarly, the record contains numerous VA "Prosthetics 
Authorization and Invoice" forms dated from August 1987 to 
October 1999 confirming that the Veteran received prosthetics 
from VA for his service-connected disability.  Further, there 
is a September 2001 VA prosthetics request specifically 
noting that the Veteran had been getting his supplies from VA 
for over 20 years.  

There is no indication, however, that the Veteran underwent 
examination, treatment, or hospitalization in connection with 
receipt of the VA prosthetics.  The Board notes that the 
"Prosthetics Authorization and Invoice" forms show only 
administrative approval for the prosthetics.  There is no 
indication that examination by VA was a prerequisite for 
approval of the Authorization forms.  

In fact, the later, September 27, 1999, VA outpatient 
treatment record (upon which the RO based its award of a 100 
percent evaluation) argues against such a conclusion.  The 
note indicates that the Veteran had been receiving supplies 
directly from VA prosthetics, but could no longer due so.  

Rather, he was required to obtain a script from the VA 
pharmacy, which is why he presented for evaluation at that 
time.  The September 1999 note also indicates that the 
Veteran had no primary care physician at VA; rather, he saw 
an outside physician if he became ill.  Finally, the note 
reports that the Veteran was to be followed in the VA clinic 
in the future, and he was to supply VA with information on 
his local physician.  

In short, no VA medical records have been received showing 
that the Veteran underwent "treatment or examination" by VA 
in connection with his service-connected disability prior to 
September 1999.  See 38 C.F.R. § 3.157.  

The Veteran also contends that an earlier effective date is 
warranted, because he submitted private treatment records 
showing that VA was aware of his increase in disability.  For 
instance, he points out, numerous private treatment records 
(variously dated from January 1979 through May 1986) show 
that copies of his private treatment records were forwarded 
("cc") to the local VA medical center.  

Likewise, a November 1985 private treatment record shows that 
copies of the records were to be forwarded to "Dr. [D. K.], 
VA Hospital."  

Finally, the Board notes, a November 1980 private treatment 
record reports that the Veteran was to be seen at a VA clinic 
"sometime this week for a follow-up."  

After review, the Board finds that these private treatment 
records do not warrant assignment of an effective date prior 
to September 1999.  

First, these private (non-VA) treatment records do not 
confirm that the Veteran actually underwent treatment or 
examination by VA prior to September 1999.  Merely forwarding 
copies of non-VA treatment and examination records to a VA 
medical center does not constitute "examination or treatment 
by VA," and there is no evidence that VA authorized the 
private treatment.  See 38 C.F.R. § 3.157(b)(1) (providing 
that the date of admission to a non-VA hospital will be 
accepted as the date of an informal claim if the 
hospitalization was authorized by VA).  

Furthermore, the notation of "Dr. [D. K.], VA hospital" is 
ambiguous, as there are other treatment records, including 
ones actually authored by this physician, indicating that he 
was affiliated with a private hospital.  

Finally, although receipt of private treatment records may 
constitute an informal claim for an increase, the private 
treatment records here were not received by VA within one 
year of the date of the treatment.  Rather, they were 
received in October 2004, which was well after the Veteran 
filed his informal, September 1999 claim and his formal, July 
2003 claim.  See 38 C.F.R. § 3.157(b)(2), 3.400(o)(2).  

Accordingly, an earlier effective date is also not warranted 
on the basis of the private treatment records.  

In conclusion, the record contains no unadjudicated formal or 
informal claims for an increased evaluation prior to 
September 27, 1999.  The RO sent several requests to the VA 
medical centers identified by the Veteran as having treated 
for his service-connected disability, but no treatment 
records were received showing "treatment or examination" by 
VA relating to the service-connected ulcerative colitis, 
status post ileostomy, prior to September 27, 1999.  

Therefore, the legal criteria for award of an effective date 
earlier than September 27, 1999, cannot be granted.  

For these reasons, the Board finds that an effective date 
earlier than September 27, 1999, for the award of a 100 
percent disability evaluation for the service-connected 
ulcerative colitis, status post ileostomy, is not assignable 
in the present case.  To that extent, the appeal is granted.  


ORDER

An earlier effective date of September 27, 1999, for the 
award of a 100 percent evaluation for the service-connected 
ulcerative colitis, status post ileostomy, is denied under 
the law.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


